UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 10-Q (Mark One) þ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1ovember 30, 2013 o TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1 TO Commission file number 000-26331 GREYSTONE LOGISTICS, INC. (Exact name of registrant as specified in its charter) Oklahoma 75-2954680 (State or other jurisdiction of incorporation or organization) (I.R.S. EmployerIdentification No.) 1613 East 15th Street, Tulsa, Oklahoma 74120 (Address of principal executive offices)(Zip Code) (918) 583-7441 (Registrant's telephone number, including area code) (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YesþNoo Indicate by check mark whether the registrant has submitted electronically and posted on its Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (Section 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to post and submit such files). Yesþ Noo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company þ (Do not check if a smaller reporting company) Indicate by checkmark whether the registrant is a shell company (as defined in rule 12b-2 of the Exchange Act). Yeso Noþ Applicable only to corporate issuers: Indicate the number of shares outstanding of each of the issuer's classes of common stock, as of the latest practicable date: January 10, 2014 - 26,111,201 GREYSTONE LOGISTICS, INC. FORM 10-Q For the Period Ended November 30, 2013 Page PART I.FINANCIAL INFORMATION Item 1. Financial Statements Consolidated Balance Sheets As of November 30, 2013 (Unaudited) and May 31, 2013 3 Consolidated Statements of Income (Unaudited) For the Six Months Ended November 30, 2013 and 2012 4 Consolidated Statements of Income (Loss) (Unaudited) For the Three Months Ended November 30, 2013 and 2012 5 Consolidated Statements of Cash Flows (Unaudited) For the Six Months Ended November 30, 2013 and 2012 6 Notes to Consolidated Financial Statements (Unaudited) 7 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 11 Item 3. Quantitative and Qualitative Disclosures About Market Risk 14 Item 4. Controls and Procedures 14 PART II. OTHER INFORMATION 15 Item 1. Legal Proceedings 15 Item 1A. Risk Factors 15 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 15 Item 3. Defaults Upon Senior Securities 15 Item 4. Mine Safety Disclosures 15 Item 5. Other Information 15 Item 6.Exhibits 16 SIGNATURES 17 2 ITEM 1.Financial Statements. Greystone Logistics, Inc. and Subsidiaries Consolidated Balance Sheets November 30, May 31, (Unaudited) Assets Current Assets: Cash $ $ Accounts receivable, net of allowance of $100,000 Inventory Prepaid expenses and other Total Current Assets Property, Plant and Equipment Less: Accumulated Depreciation ) ) Property, Plant and Equipment, net Deferred Tax Asset Other Assets Total Assets $ $ Liabilities and Deficit Current Liabilities: Current portion of long-term debt $ $ Accounts payable and accrued expenses Accounts payable and accrued expenses - related parties Preferred dividends payable Total Current Liabilities Long-Term Debt, net of current portion Deficit: Preferred stock, $0.0001 par value, $5,000,000 liquidation preference Shares authorized: 20,750,000 Shares issued and outstanding: 50,000 5 5 Common stock, $0.0001 par value Shares authorized: 5,000,000,000 Shares issued and outstanding:26,111,201 Additional paid-in capital Accumulated deficit ) ) Total Greystone Stockholders' Deficit ) ) Non-controlling interests Total Deficit ) ) Total Liabilities and Deficit $ $ The accompanying notes are an integral part of these consolidated financial statements. 3 Greystone Logistics, Inc. and Subsidiaries Consolidated Statements of Income (Unaudited) Six Months Ended November 30, Sales $ $ Cost of Sales Gross Profit General, Selling and Administrative Expenses Operating Income Other Income (Expense): Other income Interest expense ) ) Total Other Expense, net ) ) Income Before Income Taxes Benefit From Income Taxes Net Income Income Attributable to Variable Interest Entity ) ) Preferred Dividends ) ) Net Income Available to Common Stockholders $ $ Income Available to Common Stockholders: Per Share of Common Stock - Basic and Diluted $ $ Weighted Average Shares of Common Stock Outstanding - Basic Diluted The accompanying notes are an integral part of these consolidated financial statements. 4 Greystone Logistics, Inc. and Subsidiaries Consolidated Statements of Income (Loss) (Unaudited) Three Months Ended November 30, Sales $ $ Cost of Sales Gross Profit General, Selling and Administrative Expenses Operating Income Other Income (Expense): Other income (expense) ) Interest expense ) ) Total Other Expense, net ) ) Income (Loss) before Income Taxes ) Benefit from Income Taxes - Net Income (Loss) ) Income Attributable to Variable Interest Entities ) ) Preferred Dividends ) ) Net Income (Loss) Available to Common Stockholders $ ) $ Income (Loss) Available to Common Stockholders: Per Share of Common Stock - Basic and Diluted $ ) $ - Weighted Average Shares of Common Stock Outstanding - Basic Diluted The accompanying notes are an integral part of these consolidated financial statements. 5 Greystone Logistics, Inc. and Subsidiaries Consolidated Statements of Cash Flows (Unaudited) Six Months Ended Nobember 30, Cash Flows from Operating Activities: Net income $ $ Adjustments to reconcile net income to net cash provided by operating activities: Depreciation and amortization Deferred income taxes ) ) Stock-based compensation Changes in receivables Changes in inventory ) ) Changes in prepaid expenses and other ) ) Change in other assets Changes in accounts payable and accrued expenses ) Net cash provided by operating activities Cash Flows from Investing Activities: Purchase of property and equipment ) ) Cash Flows from Financing Activities: Payments on long-term debt and capitalized leases ) ) Payments on advances from related party ) - Distributions by variable interest entity - ) Net cash used in financing activities ) ) Net Increase in Cash Cash, beginning of period Cash, end of period $ $ Non-Cash Activities: Preferred dividend accrual $ $ Supplemental Information: Interest paid The accompanying notes are an integral part of these consolidated financial statements 6 GREYSTONE LOGISTICS, INC. Notes to Consolidated Financial Statements (Unaudited) Note 1. Basis of Financial Statements In the opinion of Greystone Logistics, Inc. (“Greystone”), the accompanying unaudited consolidated financial statements contain all adjustments and reclassifications, which are of a normal recurring nature, necessary to present fairly its financial position as of November 30, 2013, and the results of its operations for the six-month and three-month periods ended November 30, 2013 and 2012, and its cash flows for the six-month periods ended November 30, 2013 and 2012.These consolidated financial statements should be read in conjunction with the consolidated financial statements as of and for the fiscal year ended May 31, 2013 and the notes thereto included in Greystone's Form 10-K for such period. The results of operations for the six-month and three-month periods ended November 30, 2013 and 2012 are not necessarily indicative of the results to be expected for the full fiscal year. The consolidated financial statements of Greystone include its wholly-owned subsidiaries,Greystone Manufacturing, L.L.C. (“GSM”), and Plastic Pallet Production, Inc. (“PPP”), and its variable interest entity, Greystone Real Estate, L.L.C. (“GRE”).GRE owns two buildings located in Bettendorf, Iowa which are leased to GSM. Note 2. Earnings Per Share Basic earnings per share is based on the weighted-average effect of all common shares issued and outstanding and is calculated by dividing net income available to common stockholders by the weighted-average shares outstanding during the period. Diluted earnings per share is calculated by dividing net income available to common stockholders by the weighted-average number of common shares used in the basic earnings per share calculation plus the number of common shares that would be issued assuming exercise or conversion of all potentially dilutive common shares outstanding. Greystone excludes equity instruments from the calculation of diluted earnings per share if the effect of including such instruments is anti-dilutive.Equity instruments which have been excluded for the six-month periods ended November 30, 2013 and 2012and the three-month period ended November 30, 2012, respectively, are (1) certain options to purchase common stock totaling 350,000 shares and (2) convertible preferred stock which is convertible into 3,333,334 shares of common stock. Equity instruments which have been excluded for the three-month period ended November 30, 2013 due to the loss available to common stockholders are (1) certain options to purchase common stock totaling 2,450,000 shares and (2) convertible preferred stock which is convertible into 3,333,334 shares of common stock. The following table sets forth the computation of basic and diluted common stock to calculate earnings per share for the six-month and three-month periods ended November 30, 2013 and 2012: Six-Month Periods ended November 30, 2013 and 2012: Numerator - Net income available to common shareholders $ $ Denominator - Weighted-average shares outstanding Basic Incremental shares from assumed conversion of options Diluted Shares Three-Month Periods ended November 30, 2013 and 2012: Numerator - Net income (loss) available to common shareholders $ ) $ Denominator - Weighted-average shares outstanding Basic Incremental shares from assumed conversion of options - Diluted Shares 7 Note 3. Inventory Inventory consists of the following: November 30, May 31, Raw materials $ $ Finished goods Total inventory $ $ Note 4. Related Party Receivable Yorktown Management & Financial Services, LLC (“Yorktown”), an entity wholly owned by Warren Kruger, Greystone’s CEO and President, owns certain equipment that Greystone uses for its pallet and resin production. Prior to February 1, 2013, Greystone paid advances to Yorktown in recognition of the amounts owed pursuant to certain agreements for the purchase of raw materials on Greystone’s behalf and use of Yorktown equipment.While the agreements for the purchase of raw materials were terminated effective January 31, 2013, Greystone continues to pay Yorktown for the use of its equipment. Payments for equipment rentals totaled $715,720 for the six-month period ended November 30, 2013. In addition, Greystone continues to pay the labor and certain other costs on behalf of Yorktown’s Tulsa, Oklahoma grinding operation and invoice Yorktown for the costs on a monthly basis. As of November 30, 2013, net advances due from Yorktown totaled $3,715,873 in connection with the relationship between Greystone and Yorktown described in the paragraph above.Mr. Kruger has agreed that, if necessary and if permitted under Greystone’s loan documentation, the amounts due Greystone could be offset against the amounts that Greystone owes him or Yorktown.The offset against the net advances as reflected in the consolidated balance sheet as of November 30, 2013 is the combination of (i) the accrued interest of $909,852 payable to Mr. Kruger, (ii) advances payable to Mr. Kruger of $407,681, (iii) an account payable of $794,411 for deferred compensation payable to Mr. Kruger and (iv) preferred dividends of $1,603,929 payable to Mr. Kruger. Note 5. Notes Payable Notes payable as of November 30, 2013 and May 31, 2013 are as follows: November 30, May 31, Note payable to F&M Bank & Trust Company, prime rate of interest but not less than 4.5%, due March 13, 2015, monthly principal payments of $76,561 plus interest $ $ Note payable by GRE to F&M Bank & Trust Company, prime rate of interest but not less than 4.75%, due February 15, 2016, monthly installments $35,512, secured by buildings and land Capitalized lease payable, 5% interest Note payable to Robert Rosene, 7.5% interest, due January 15, 2015 Note payable to Warren Kruger, 7.5% interest, due January 15, 2015 Other note payable Less: Current portion ) ) Long-term debt $ $ The prime rate of interest as of November 30, 2013 was 3.25%. 8 Loans with F&M Bank & Trust Company Greystone, GSM, GRE, Warren F. Kruger, President and CEO, and Robert B. Rosene, Jr., a Greystone director, are parties to a loan agreement (the “F&M Agreement”) dated as of March 4, 2005, as amended, with F&M Bank & Trust Company (“F&M”).There are two loans outstanding under the F&M Agreement as follows: (a) A term loan as listed above in the amount of $4,134,285 at November 30, 2013 with GSM as the borrower and Greystone, Mr. Kruger and Mr. Rosene as guarantors. (b) A term loan with a balance of $3,356,000 at November 30, 2013, with Messrs. Kruger and Rosene as borrowers and a maturity date of March 15, 2014.The loan is collateralized with 25,000 shares of Greystone’s Series 2003 Preferred Stock owned by Mr. Kruger and 25,000 shares of Greystone’s Series 2003 Preferred Stock owned by Mr. Rosene. This term loan is the personal liability of Messrs. Kruger and Rosene and, accordingly, is not included in the Greystone financial statements. All indebtedness outstanding under the F&M Agreement and the loan agreement governing the loan to GRE is cross-collateralized, which means that if an event of default occurs under the F&M Agreement, F&M could foreclose on the collateral that secures the indebtedness outstanding under the loan agreement with GRE in order to satisfy the indebtedness outstanding under the F&M Agreement, and vice versa.In addition, all of the indebtedness outstanding under the F&M Agreement and the loan agreement with GRE is cross-defaulted, which means that an event of default under the F&M Agreement is also an event of default under the loan agreement with GRE, and vice versa. The F&M Agreement contains certain financial covenants and restricts the payments of dividends. GSM’s note payable to F&M is secured by cash, accounts receivable, inventory and equipment. As ofNovember 30, 2013, the parties to the F&M Agreement were in compliance with the covenants under the F&M Agreement and GRE was in compliance with its covenants under the loan agreement between F&M and GRE. Capitalized Lease Payable Effective January 2, 2014, Greystone paid $114,641 to buy out the capitalized lease.The difference of $212,312 between the outstanding debt balance and the purchase amount will be applied against the asset’s carrying value. Note 6. Fair Value of Financial Instruments The following methods and assumptions are used in estimating the fair-value disclosures for financial instruments: Long-Term Debt: The carrying amount of loans with floating rates of interest approximate fair value.Fixed rate loans are valued based on cash flows using estimated rates of comparable loans.The carrying amounts reported in the balance sheet approximate fair value. 9 Note 7. Risks and Uncertainties Greystone derives a substantial portion of its revenue from a national brewer.This customer accounted for approximately 58% and 74% of Greystone’s pallet sales and 56% and 65% of Greystone’s total sales for the six-month periods ended November 30, 2013 and 2012, respectively.Greystone’s recycled plastic pallets are approved for use by the customer and, at the current time, are the only plastic pallets used by the customer for shipping products. There is no assurance that Greystone will retain this customer’s business at the same level, or at all.The loss of a material amount of business from this customer could have a material adverse effect on Greystone. Warren F. Kruger, President and CEO, and Robert B. Rosene, Jr., a Greystone director, have provided financing to Greystone and guarantees on Greystone’s bank debt.As of November 30, 2013, Greystone was indebted to Mr. Kruger in the amount of $527,716 for a note payable and to Mr. Rosene in the amount of $3,757,267 for a note payable and related accrued interest.Effective January 15, 2013, Messrs. Kruger and Rosene agreed to a two year extension on the debt.There is no assurance that these individuals will continue to provide extensions in the future. See Note 5 for a discussion of the cross-default and cross-collateralization provisions contained in the loan agreement dated as of March 4, 2005, as amended, with F&M. Note 8. Commitments As of November 30, 2013, Greystone has outstanding commitments of $325,000 for the purchase of production equipment. 10 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations. Results of Operations General to All Periods The unaudited consolidated statements include Greystone Logistics, Inc., its two wholly-owned subsidiaries, Greystone Manufacturing, L.L.C., or (“GSM”), and Plastic Pallet Production, Inc., or (“PPP”).Greystone also consolidates its variable interest entity, Greystone Real Estate, L.L.C., or (“GRE”).All material intercompany accounts and transactions have been eliminated. References to fiscal year 2014 refer to the six-month and three-month periods ended November 30, 2013, as applicable.References to fiscal year 2013 refer to the six-month and three-month periods ended November 30, 2012, as applicable. Sales Greystone's primary focus is to provide quality plastic pallets to its existing customers while continuing its marketing efforts to broaden its customer base.Greystone's existing customers are primarily located in the United States and engaged in the beverage, pharmaceutical and other industries.Greystone has generated and plans to continue to generate interest in its pallets by attending trade shows sponsored by industry segments that would benefit from Greystone's products.Greystone hopes to gain wider product acceptance by marketing the concept that the widespread use of plastic pallets could greatly reduce the destruction of trees on a worldwide basis.Greystone’s marketing is conducted through contract distributors, its President and other employees. Greystone derives a substantial portion of its revenue from a national brewer.This customer accounted for approximately 58% and 74% of Greystone’s pallet sales and 56% and 65% of Greystone’s total sales for the six-month periods ended November 30, 2013 and 2012, respectively. Personnel Greystone had approximately 71 and 94 full-time employees as of November 30, 2013 and 2012, respectively. Taxes In assessing the reliability of recognizing estimated tax benefits from utilization of NOLs, management considers the likelihood of whether it is more likely than not the tax benefit will be realized from realization of prior period NOLs.Based on this evaluation, management provided a valuation allowance and recognized a tax benefit of $237,000 and $209,300 for the six-month periods ended November 30, 2013 and 2012, respectively, and $-0- and $9,900 for the three-month periods ended November 30, 2013 and 2012, respectively. Based upon a review of its income tax filing positions, Greystone believes that its positions would be sustained upon an audit by the Internal Revenue Service and does not anticipate any adjustments that would result in a material change to its financial position. Therefore, no reserves for uncertain income tax positions have been recorded. At November 30, 2013, Greystone had no unrecognized tax benefits. Six-Month Period Ended November 30, 2013 Compared to Six-Month Period Ended November 30, 2012 Sales Sales for fiscal year 2014 were $10,872,407 compared to $12,187,984 in fiscal year 2013 for a decrease of $1,315,577.Pallet sales were $10,500,967, or 97% of total sales, in fiscal year 2014 compared to $10,653,836, or 87% of total sales, in fiscal year 2013 for a decrease of $152,869. Sales of recycled plastic resin were $371,440 in fiscal year 2014 compared to $1,534,148 in fiscal year 2013 for a decrease of $1,162,708. Greystone’s pallet sales to its major customer in fiscal year 2014 were 58% of total pallet sales compared to 74% of total pallet sales in fiscal year 2013.Pallet sales to Greystone’s major customer are generally based on the customer’s need to maintain its pallet inventory which generally varies based on the customer’s seasonal business. Greystone cannot predict the customer’s future needs to maintain or grow its pallet inventory but has been able to grow sales to new pallet customers developed through Greystone’s marketing efforts to broaden its customer base. Greystone has continued to curtail its sales of resin as noted by the decline from fiscal year 2013 to fiscal year 2014 primarily due unfavorable margins with respect to the cost of material compared to the resale pricing values.Greystone intends to place more emphasis on the sale of resin as market conditions improve. 11 Cost of Sales Cost of sales in fiscal year 2014 was $8,000,696, or 74% of sales, compared to $9,779,803, or 80% of sales, in fiscal year 2013.The higher cost of sales to sales in fiscal year 2013 was principally due to the lower profit margin on resin sales. Interest Expense Interest expense was $398,275 in fiscal year 2014 compared to $419,354 in fiscal year 2013 for a decrease of $21,079.This decrease is due to a net reduction of debt of approximately $1.1 million from November 30, 2012 to November 30, 2013. Benefit from Income Taxes Benefit from income taxes was $237,000 and $209,300 in fiscal years 2014 and 2013, respectively. See “Taxes” in this Item 2 as to the decrease in the benefit for Greystone’s NOLs. Net Income Greystone recorded net income of $1,572,154 in fiscal year 2014 compared to $1,103,544 in fiscal year 2013 for the reasons discussed above. Net Income Attributable to Common Stockholders Net income available to common stockholders for fiscal year 2014 was $1,298,026, or $0.05 per share, compared to $834,608, or $0.03 per share, in fiscal year 2013 for the reasons discussed above. Three-Month Period Ended November 30, 2013 Compared to Three-Month Period Ended November 30, 2012 Sales Sales for fiscal year 2014 were $4,361,490 compared to $5,059,118 in fiscal year 2013 for a decrease of $697,628.Pallet sales were $3,990,050, or 91% of total sales, in fiscal year 2014 compared to $4,243,612, or 84% of total sales, in fiscal year 2014 for a decrease of $253,562. Sales of recycled plastic resin were $371,440 in fiscal year 2014 compared to $815,506 in fiscal year 2013 for a decrease of $444,066. Greystone’s sales to its major customer in fiscal year 2014 were 39% of pallet sales compared to 65% of pallet sales in fiscal year 2013.Pallet sales to Greystone’s major customer are generally based on the customer’s need to maintain its pallet inventory which generally varies based on the customer’s seasonal business.Greystone cannot predict the major customer’s future needs to maintain or grow its pallet inventory but has been able to grow sales to new pallet customers developed through Greystone’s marketing efforts to broaden its customer base. Greystone has continued to curtail its sales of resin due to unfavorable margins with respect to the cost of material compared to the resale pricing values.Greystone intends to resume the sale of resin as market conditions improve. 12 Cost of Sales Cost of sales in fiscal year 2014 was $3,635,151, or 83% of sales, compared to $4,175,786, or 83% of sales, in fiscal year 2013.While the ratio of cost of sales to sales was approximately the same for fiscal years 2014 and 2013, the ratio for pallet cost of sales to pallet sales increased approximately 3% due to an increase in the percent of nestable pallets, which have a lower profit margin, to total pallet sales.Nestable pallet sales accounted for approximately 17% of total pallet sales in fiscal year 2014 compared to 5% in fiscal year 2013. Benefit from Income Taxes Benefit (provision) from income taxes was $-0- and $9,900 in fiscal years 2014 and 2013, respectively. See “Taxes” in this Item 2 as to the decrease in the benefit for Greystone’s NOLs. Net Income Greystone recorded net income (loss) of $(12,724) in fiscal year 2014 compared to $136,777 in fiscal year 2013 for the reasons discussed above. Net Income Attributable to Common Stockholders Net income (loss) available to common stockholders for fiscal year 2014 was $(150,626), or $(0.01) per share, compared to $2,603, or $0.00 per share, in fiscal year 2013 for the reasons discussed above. Liquidity and Capital Resources Greystone’s operations have provided positive cash flows for each of the years beginning in fiscal year 2007 through the six-month period ended November 30, 2013. While these positive cash flows have been beneficial to Greystone’s ability to finance its operations, Greystone will require additional cash to achieve continued growth and to meet Greystone's contractual obligations. Greystone continues to explore various options including refinancing long-term debt and equity financing.However, there is no guarantee that Greystone will be able to raise sufficient capital to meet these obligations. A summary of cash flows for the six months ended November 30, 2013 is as follows: Cash provided by operating activities $ Cash used in investing activities ) Cash used in financing activities ) The contractual obligations of Greystone are as follows: Total Less than 1 year 1-3 years 4-5 years More than 5 years Long-term debt $ $ $ $
